                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                          CIVIL ACTION NO. 17-cv-10876-LTS


 KAREN CALABRESE-KELLEY,
   Plaintiff

 v.

 TOWN OF BRAINTREE, BRAINTREE
 POLICE DEPARTMENT, OFFICER JOHN
 P. McNAMARA, SERGEANT CHARLES F.
 BATA, OFFICER DAVID J. CLARK and
 BRAINTREE POLICE DISPATCHER,
 JANE DOE,
    Defendants


              PLAINTIFF’S OPPOSITION AND MEMORANDUM OF LAW
               TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Now comes the above captioned Plaintiff, Karen Calabrese-Kelley, and hereby opposes

the Defendants Motion for Summary Judgment seeking judgment as a matter of law on all claims

made against them in the Plaintiff’s Complaint. For reasons being therefore, the Plaintiff states

there are a multitude of material facts which are in dispute, namely, whether probable cause

existed to a degree that a reasonably prudent person would have concluded the Plaintiff had

committed the named offense and thus was not deprived of her constitutionally protected right to

be free from unlawful seizure. Further issues of material fact abound in whether such probable

cause existed and therefore a finder of fact must resolve those issues of material fact in favor of

one party or the other. For those reasons, and those more particularly delineated herein, the

Plaintiff respectfully requests this honorable court deny the Defendants Motion for Summary

Judgment and place the within matter on the trial list.

                                           I. FACTS

                                                 1
       Plaintiff hereby relies upon those admitted and disputed facts contained in the Statement

of Material Facts and on the record as produced in Exhibits A – J, and hereby incorporates those

certain documents by reference as if set forth fully herein. In addition thereto, Plaintiff hereby

supplements the Statement of Material Facts as follows:

       72.     During the investigation of the incident Officer David Clark observed Mr. Kelley

               to be calm. (Exhibit H at 28:3).

       73.      During the investigation of the incident none of the Braintree Police Officers

               inquired upon the minor witnesses as to what occurred between Mr. Kelley and

               Ms. Calabrese Kelley. (Exhibit G at 21:15 – 22:12, and Exhibit H at 31:23 –

               32:15)

       74.     During the investigation of the incident, Ms. Calabrese-Kelley told the Braintree

               Police Officers “William pushed her first.” (Exhibit J, and Exhibit C at 33:15-

               33:24; 42:3 – 42:22, and Exhibit G at 19:10 – 20:9).

       75.     During the investigation Sergeant Bata determined Ms. Calabrese-Kelley to be the

               aggressor in the incident because she was bringing the hockey bag to Mr. Kelley’s

               car when Mr. Kelley did not have the child who had hockey. (Exhibit C at 34:12-

               36:16).

       76.     During the investigation Sergeant Bata based probable cause on the belief that

               Ms. Calabrese-Kelley had swung the stick at Mr. Kelley. (Id.).

       77.     During the investigation none of the Braintree Police Officers inquired if Mr.

               Kelley had a weapon on his person or in his control. (Exhibit H at 29:9 – 30:2,

               Exhibit C at 26:15-26:22).

       78.     All Braintree Police Officers testified in a domestic violence situation involving



                                                  2
               law enforcement personnel, a firearm or weapon in the control of the law

               enforcement personnel involved in the domestic violence situation would be

               seized. While Officer Clark was not sure if there was a different policy for the

               domestic violence situation involving law enforcement personnel. (Exhibit C at

               18:17 – 19:16, and Exhibit G at 13:4 – 13:13, and Exhibit H at 13:8 – 14:17).

       79.     All Braintree Police Officers testified the only training they had related to

               domestic violence situations stemmed from being familiar with the policies and

               procedures as promulgated by the Town of Braintree. Despite this familiarity the

               Braintree Police Officers failed to observe the requirements of domestic violence

               situations involving law enforcement. (Exhibit C at 18:17 – 19:16, and Exhibit G

               at 8:6 – 8:13 and 10:6 – 10:14, and Exhibit H at 13:8 – 14:17).

                                       II. LEGAL STANDARD

A. SUMMARY JUDGMENT

       Fed. R. Civ. P 56(c) “mandates the entry of summary judgment, after adequate time for

discovery and upon motion, against a party who fails to make a showing sufficient to establish

the existence of an element essential to that party's case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).

       “The trial court is not to pass upon the credibility of the witnesses or the weight of the

evidence of make its own decisions of facts,” and “should not grant a party’s motion for

summary judgment merely because the facts he offers appear more plausible than those tendered

in opposition” or because it appears that the non-moving party is not likely to prevail at trial.

Attorney General v. Bailey, 386 Mass. 367, 370 (Mass. 1982).

       However, it is well settled law in the District of Massachusetts and the majority of



                                                  3
Federal Courts that “the party opposing the motion for summary judgment bears the burden of

responding only after the moving party has met its burden of coming forward with proof of the

absence of any genuine issues of material fact.” Celotex Corp., 477 U.S. at 322 (1986), CITING

Catrett v. Johns-Manville Sales Corp., 244 U.S. App. D.C. 160, 163, 756 F.2d 181, 184 (1985).

               Of course, a party seeking summary judgment always bears the
               initial responsibility of informing the district court of the basis for
               its motion, and identifying those portions of the pleadings,
               depositions, answers to interrogatories, and admissions on file,
               together with affidavits, if any, which it believes demonstrate the
               absence of a genuine issue of material fact.

Celotex Corp., 477 U.S. at 323 (internal quotations omitted).

       Furthermore, under Fed. R. Civ. P. 56(e), a non-moving party “need not produce

evidence in a form that would be admissible at trial in order to avoid summary judgment.” Id. at

324.

               … summary judgment will not lie if the dispute about a material
               fact is genuine, that is, if the evidence is such that a reasonable jury
               could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986), CITING Adickes v. S.H. Kress & Co.,

398 U.S. 144 (1970) (“… availability of summary judgment turn[s] on whether a proper jury

question has been presented.”).


B. UNLAWFUL ARREST: IV AMENDMENT

       Under the Constitutional protections provided by the IV Amendment, “[a] warrantless

arrest by a law enforcement officer is [only] reasonable … where there is probable cause to

believe that a criminal offense has been or is being committed.” SEE Goddard v. Kelley, 629

F.Supp. 2d 115, 124 (D. Mass. 2009), QUOTING Devenpeck v. Alford, 543 U.S. 146, 152 (2004).

In the context of a plaintiff-arrestee’s civil action for unlawful arrest under the IV Amendment,



                                                  4
“the only relevant inquiry is whether there was probable cause that any arrestable offense was

committed.” Goddard, 629 F.Supp. 2d at 126 (D. Mass. 2009).

C. PROBABLE CAUSE TO ARREST

        The Fourth Amendment right to be free from unreasonable seizure “demands that an

arrest be supported by probable cause.” Santiago v. Fenton, 891 F.2d 373, 382 (1st Cir. 1989).

Where no probable cause exists, a plaintiff-arrestee may seek redress under 42 U.S.C. § 1983.

Id., CITING Batchelder v. Allied Stores Corp., 393 Mass. 819, 822-23 (1985).

                If the arresting officer, in his own mind, acted upon a groundless
                basis, the arrest was invalid. The fact that he might have had
                another good reason but didn’t intend to use the other good reason
                is no excuse for arresting for the wrong reason, if the wrong reason
                was the motivation.

Santiago, 891 F.2d at 385 (1st Cir. 1989), QUOTING Ware v. Garvey, 139 F.Supp. 71, 85 (D.

Mass. 1956).

D. QUALIFIED IMMUNITY DOCTRINE

        Proper analysis of a defendant police officer’s claim of qualified immunity for a

warrantless arrest is three-fold: first, whether the plaintiff’s claims – taken as true – constitute a

constitutional violation; second, whether the constitutional right at issue was clearly established

at the time of the putative violation; and third, whether a reasonable officer, situated similarly to

the defendant, would have understood the challenged act or omission to violate that

constitutional right. SEE Goddard v. Kelley, 629 F.Supp. 2d 115, 127 (D. Mass. 1999), CITING

Burke v. Town of Walpole, 405 F.3d 66, 77 (1st Cir. 2005).


                                           II.     DISCUSSION

        In assessing whether a Plaintiff’s claim for false arrest and false imprisonment and

violation of 42 U.S.C. 1983 should have been adjudicated by a fact finder the First Circuit Court


                                                   5
of Appeals has undertaken a two-step analysis. Santiago v. Fenton, 891 F.2d 373, 383 (1st Cir.

1989). Firstly, analyzing whether a jury could reasonably find an arrest made in violation of the

Fourth Amendment and Massachusetts Common Law and, secondly, whether any immunities

applied. Id. The analysis in this matter should thus proceed in two stages, firstly, by

determining whether the Braintree Police Officers had probable cause to arrest Ms. Calabrese-

Kelley for the charge of Assault and Battery with a dangerous weapon, and secondly, whether

the Braintree Police Officers acted reasonably in the circumstances as they knew or should have

known they were violating Ms. Calabrese-Kelley’s right to be free from unlawful seizure by so

arresting her.

       1. THIS HONORABLE COURT SHOULD NOT ENTER SUMMARY JUDGMENT
          BECAUSE THERE ARE NUMEROUS ISSUES OF MATERIAL FACT RELATED
          TO WHETHER PROBABLE CAUSE EXISTED TO ARREST THE PLAINTIFF
          WITHOUT A WARRANT.

       The within matter should not be adjudged summarily because there are numerous issues

of material fact related to the articulable probable cause which allegedly provided the basis for

the arrest of the Plaintiff, Ms. Karen Calabrese-Kelley. Probable cause and the lack thereof form

the basis for the Plaintiff’s claims for false imprisonment and false arrest, and violation of her

Fourth Amendment. Those issues include, but are not limited to, the following: (a) whether Mr.

William Kelley did or did not tell Sergeant Charles Bata he did not have his daughter who had

hockey and thus did not require the hockey equipment that weekend; (b) whether there was or

was not an argument and dispute over who, (Mr. William Kelley or Ms. Karen Calabrese-Kelley)

would take the hockey equipment; (c) whether Ms. Karen Calabrese-Kelley did or did not tell

Officer McNamara and Sergeant Charles Bata she swung a hockey stick at Mr. William Kelley;

and (d) whether Mr. Kelley did or did not tell the Braintree Police Officers Ms. Karen Calabrese-

Kelley was running late that evening.


                                                  6
        The dispute between the above referenced material facts renders the within matter

inappropriate for adjudication at the summary judgment stage. In fact “a toehold is enough to

survive a motion for summary judgment.” Marr Equipment Corp. v. I.T.O. Corp., 14 Mass.

App. Ct. 231, 235 (Mass. App. Ct. 1982). Therefore the within matter should be sent to a finder

of fact to determine the facts surrounding the within claims. The United States Court of Appeals,

First Circuit, has held just that, a jury question existed in Santiago v. Fenton, because the

Plaintiff and witnesses posed a version of events that differed from the arresting officers and

therefore rightfully should have gone to the jury for adjudication. Santiago v. Fenton, 891 F.2d

373, 384 (1st Cir. 1989).

        In the Santiago matter, the Plaintiff had been arrested for allegedly abusive conduct upon

an officer. Id. However, the Plaintiff presented a version of facts where at no time did the

Plaintiff hit, strike, or abuse the arresting officer. Id. The First Circuit held that the jury could

have believed the Plaintiff’s version of events and thus not allowing the finder of fact to do so

was reversible error. Id. Here, virtually the same scenario exists, the Braintree Police Officers

highlight two major facts in supporting probable cause to arrest Ms. Calabrese-Kelley: (1) she

was the aggressor as she attempted to force the hockey bag upon Mr. Kelley; and (2) that Ms.

Calabrese-Kelley stated she had in fact swung a hockey stick at Mr. Kelley. Both of those facts

are disputed, and if taking the scenario as presented from the Plaintiff’s vantage point, i.e. that

Ms. Calabrese-Kelley was peacefully attempting to put the hockey equipment in Mr. Kelley’s car

because his children required it and that Ms. Calabrese-Kelley did not swing nor strike Mr.

Kelley with a hockey stick then the fact finder may so find there did not exist probable cause to

arrest the Plaintiff. In fact, this is precisely the reason for bringing the within matter, the

Braintree Police Officers, having been informed of Mr. Kelley’s status of an off-duty Boston



                                                   7
Police Officer went along with or made up facts to highlight Ms. Calabrese-Kelley as the

aggressor with the hockey equipment and that she swung the stick at Mr. Kelley. Clearly, there

is a factual dispute as to two material issues, who was the aggressor, and did Ms. Calabrese-

Kelley actually hit Mr. Kelley or even tell the Braintree Police Officers that she did hit Mr.

Kelley.

          Further factual disputes arise when inquiring upon who was late to the pickup of children

and the relevance to the arrest therefrom. The Braintree Police Officers claim Mr. Kelley

informed them that Ms. Calabrese-Kelley was running late and that because of this fact it lends

credence to the instability of Ms. Calabrese-Kelley and the indication she was the aggressor in

the matter. However, there is a dispute as to who was running late and whether or not this was

communicated to the Braintree Police Officers. Mr. Kelley testified he did not tell the Police

Officers he was running late, however, same ended up in the officer’s report. The dispute further

underscores the differing stories and versions of the events that transpired, which necessitates a

finder of fact adjudicate whether factually probable cause existed.

          If a jury believes the Braintree Police Officers, then Ms. Calabrese-Kelley was running

late, had hockey equipment with her for a child that was nowhere in sight, tried to force this

foreign hockey equipment onto Mr. Kelley, and then when he wouldn’t take it, became so

frustrated and irate that she swung a hockey stick at him and struck him. However, if a jury

believes the Plaintiff, then Mr. Kelley was hungover and late, that he knew he had his daughter

who needed her hockey equipment, that Ms. Calabrese-Kelley was not going to leave her

hysterical child in a parking lot while Mr. Kelley claimed he was not going to take the hockey

equipment, began bringing the equipment to Mr. Kelley and was forcibly pushed by Mr. Kelley,

called 911 first as the victim, and then when the Police arrived was treated as an aggressor, and



                                                  8
was not believed when she said she was pushed and never claimed to have hit Mr. Kelley with a

hockey stick. Therefore, there is a multitude of factual issues that need to be resolved prior to

the summary judgment stage and therefore any adjudication should be reserved for a finder of

fact.

        2. SUMMARY JUDGMENT SHOULD NOT ENTER IN FAVOR OF THE
           BRAINTREE POLICE OFFICERS ON THE BASIS OF QUALIFIED IMMUNITY
           BECAUSE (1) THERE ARE MATERIAL ISSUES OF FACT REGARDING WHAT
           WAS KNOWN BY THE OFFICERS AND (2) THEY DID NOT ACT
           REASONABLY UNDER THE CIRCUMSTANCES AND KNEW OR SHOULD
           HAVE KNOWN THEY DID NOT EVEN HAVE ARGUABLE PROBABLE
           CAUSE TO MAKE THE ARREST.

        As is long settled in federal civil rights suits, agents of the government are entitled to

qualified immunity for their discretionary acts. Santiago, at 386 (citing Anderson v. Creighton,

483 U.S. 635 (1986)). As enunciated in Santiago, “the question of [...] immunity for false arrest

turns on whether, without regard to his state of mind, there was probable cause or arguably

probable cause to make the arrest.” Id. (citing Hall v. Ochs, 817 F.2d 920, 925 (1st Cir. 1987);

and Floyd v. Farrell, 765 F.2d 1, 5 (1st Cir. 1985). Furthermore, the Supreme Court has held the

court should ask whether the governmental agents acted reasonably. Hunter v. Bryant, 502 U.S.

224, 228 (1991) (emphasis added).

               A. Factual disputes as to what was known by the Braintree Police Officers need
                  to be adjudicated by a fact finder prior to any assessment of qualified
                  immunity.

        Although qualified immunity is generally a question of law for the court. Id. The First

Circuit has held where there is a disputed material fact which forms the basis for the qualified

immunity the factual dispute must be resolved by the fact finder and summary judgment is

inappropriate. Kelley v. LaForce, 288 F.3d 1, 7 (1st Cir. 2002) (quoting Swain v. Spinney, 117

F.3d 1, 10 (1st Cir. 1997)). In Kelley, such a case existed that precluded summary judgment on



                                                   9
the qualified immunity question because there was a material dispute as to what was actually

known by the officers at the time of their actions which resulted in the violation of constitutional

rights. Id. at 7-8. The First Circuit held that what the officers knew regarding the ownership of

certain property at the time of confiscating the aforesaid property would determine whether a

reasonably prudent person faced with the same dilemma could reasonably conclude they were

not violating the Plaintiff’s Constitutional rights by taking the aforesaid property Id. The Court

held this factual dispute as to what the governmental agents knew at the time rendered the

summary adjudication inapplicable and required a finder of fact to resolve that dispute. Id.

       In the instant matter the factual disputes as to what the officers knew and were presented

with need to be adjudicated before any determination of qualified immunity can be resolved. As

in Kelley, where the First Circuit held the knowledge the officers’ possessed at the time of

deprivation of rights was material, the knowledge of the Braintree Police Officers here is

material. As argued hereinabove the Plaintiff’s version of the facts do not give rise to undisputed

facts as to what the Braintree Police Officers knew at the scene while investigating. In Kelley, if

the officers had known of the Plaintiff’s ownership rights then no reasonably prudent person

could have concluded the Plaintiff’s rights would not be violated by a taking of that property.

Here, if the officers did not know of the fact regarding who was taking the hockey equipment as

the Plaintiff and Mr. Kelley have testified to then Ms. Calabrese-Kelley was not the aggressor

and no reasonably prudent officer presented with that information would have determined she

was the aggressor. Furthermore, if the Braintree Police Officers were not told that Ms.

Calabrese-Kelley swung the hockey stick as the Plaintiff has testified then, again, no reasonably

prudent police officer would have determined Ms. Calabrese-Kelley’s long established right to

be free from unreasonable seizures was not violated by arresting her on the facts known to the



                                                 10
Braintree Police Officers.

          Additionally, the Braintree Police Officers did not act reasonably under the circumstances

presented to them. As a matter of fact none of the Braintree Police Officers inquired upon or

sought to secure any weapon in the possession of Mr. Kelley in direct contravention of

established policies and guidelines. Furthermore, it is undisputed that none of the Braintree

Police Officers attempted to interview any of the minor children at the scene regarding what had

occurred nor did any of the Braintree Police Officers seek to view any alleged injuries of Mr.

Kelley. This honorable court should find that the lack of inquiry upon the children and for a

weapon or injuries of Mr. Kelley was entirely unreasonable under the circumstances and

contributed to the lack of even arguable probable cause. Although the Plaintiff is not suggesting

the Braintree Police Officers needed to act in a more reasonable manner, the Plaintiff does argue

by failing to corroborate Mr. Kelley’s allegation with either visual evidence of injuries or by

statements from witnesses the Braintree Police Officers lacked an iota or even scant probable

cause. In other words, in addition to their failures to seek information and the factual disputes as

to what information they did in fact possess at the time they chose to arrest the Plaintiff, the

Braintree Police Officers did not have even arguable probable cause to arrest Ms. Calabrese-

Kelley.

                 B. Absent any adjudication of the disputed facts there can be no qualified
                    immunity as the Braintree Police Officers did not possess even arguable
                    probable cause to arrest the Plaintiff.
          The Defendants rely upon Richardson v. City of Boston, in support of their claim the

officers were presented with undisputed facts sufficient to give them arguable probable cause

and render their actions immune from suit. However, the facts in Richardson are entirely

distinguishable from the case at bar and therefore there can be no determination the officers had

arguable probable cause, or that a reasonably prudent officer presented with the same

                                                  11
information would have determined no right to be free from unreasonable seizures had been

violated. In Richardson, the victim of a domestic dispute appeared in front of a desk sergeant at

a City of Boston police station and presented bruised and disheveled. Richardson v. City of

Boston, 53 Mass. App. Ct. 201, 202 (Mass. App. Ct. 2001). The victim reported she had been

struck in the face and the desk sergeant observed the bruising, furthermore the victim stated she

was in fear of her life as she had been assaulted by Richardson two days before, which was

corroborated by a police report filed by the victim. Id. The desk sergeant was further aware of

previous incidents of domestic violence as he had assisted the victim in filing restraining orders

in the past. Id. at 203. The Massachusetts Appeals Court held the aforementioned facts gave rise

to probable cause to arrest for assault and battery under the Massachusetts Abuse Prevention

statute. Id. at 206 – 207.

       The within matter has an entirely different factual landscape and therefore, even absent

the adjudication of the factual disputes, summary judgment is not appropriate as there is not even

arguable probable cause. Here, Ms. Calabrese-Kelley reported she was forcibly pushed by Mr.

Kelley first, she was disheveled and upset while Mr. Kelley was calm, Ms. Calabrese-Kelley had

her injuries inspected by the Braintree Police Officers, none of the Braintree Police Officers

knew Mr. Kelley or Ms. Calabrese-Kelley to assess their credibility from prior acts or

statements, there were no outstanding 209A orders, and the Braintree Police Officers did not

view any alleged injuries of Mr. Kelley. It is abundantly clear there are numerous and varied

factual differences between the within matter and that of Richardson. In Richardson there had

been numerous and known reports of violence, there were bruises and disheveled appearances,

and there were very recent threats and reports of violence. Here, there is none of that, the only

similarity is that someone claimed to have been hit and even that similarity should not give rise



                                                12
to arguable probable cause because not only did Mr. Kelley claim to have been hit but Ms.

Calabrese-Kelley claimed to have been struck and her injuries were visible. Ultimately, the facts

presented to the Braintree Police Officers including the injury of Ms. Calabrese-Kelley and her

disheveled appearance tend to suggest the Braintree Police Officers lacked even arguable

probable cause. Without adjudicating the factual disputes of who the aggressor was and whether

Ms. Calabrese-Kelley told the Braintree Police Officers she struck Mr. Kelley it is abundantly

clear there is no immunity for their actions as the Braintree Police Officers either knew, or

should have known, they were violating the rights of Ms. Calabrese-Kelley by arresting her.

       3. SUMMARY JUDGMENT SHOULD NOT ENTER FOR THE MUNICIPALITY OF
          THE TOWN OF BRAINTREE BECAUSE THERE WAS A LACK OF ADEQUATE
          TRAINING REGARDING DOMESTIC VIOLENCE INCIDENTS INVOLVING
          LAW ENFORCEMENT PERSONNEL.
       In City of Canton, Ohio v. Harris, the Supreme Court held to apply 42 U.S.C. 1983

liability to a municipality there must be a policy or custom of the city attributable to the

deprivation of constitutional rights. City of Canton, 489 U.S. 378, 109 S. Ct. 1197, at 1203

(1989). Further that a failure to train can result in municipal liability only where that failure

evidences deliberate indifference to the rights of the inhabitants. Id. (quoting Oklahoma City v.

Tuttle, 471 U.S. 808, 823 (1985)). Generally a failure to train raises the inference that failure to

act in accord with proper training is causally connected. Santiago v. Fenton, 891 F.2d 373, 383

(1st Cir. 1989).

       In the instant case the Braintree Police Officers testified to their training and not one of

them proffered evidence of training regarding domestic violence situations. Furthermore, there

was no indication there was any training for the Braintree Police Officers when it came to

domestic violence situations involving law enforcement personnel. The failure to act in accord

with the alleged policies shows there is an indifferent policy to protect law enforcement


                                                  13
personnel when the Braintree Police Officers were not trained regarding domestic violation

incidents involving law enforcement personnel. As is factually undisputed, the Braintree Police

Officers did not seek any weapon of the off-duty Mr. Kelley, this failure to abide by the policy of

the department, established in 2003, shows a lack of training in this matter. There is thus enough

evidence to prevent to a fact-finder, namely that there was no training regarding dealing with

domestic violence involving law enforcement personnel, this lack of training evidences a policy

because the municipality is indifferent to whether law enforcement personnel were appropriately

trained and or protected by this indifference, and the weakness in training raises the inference

that a lack of training for domestic violence incidents involving law enforcement personnel that

caused a deprivation of Ms. Calabrese-Kelley’s constitutional rights.

                                         IV.     CONCLUSION

       Ultimately summary judgment should not enter for the Defendants on any claims because

there are multiple disputes of material fact in regards to: (1) whether the Braintree Police

Officers had probable cause to arrest the Plaintiff; and (2) what knowledge the Braintree Police

possessed in determining whether there was arguable probable cause to afford the Braintree

Police Officers qualified immunity for a discretionary decision. In addition to the factual

disputes regarding the probable cause there is clearly a lack of and adequate training regarding

domestic violence situations involving law enforcement personnel. For those reasons and those

more particularly articulated at hearing the Plaintiff respectfully requests this honorable court

deny the Defendants’ Motion for Summary Judgment and set this matter for trial.




                                                 14
     Respectfully submitted


     Plaintiff,
     By Her attorney,




     /s/ Jeb S. Penka
     Jeb S. Penka, BBO #686069
     Cohen Law Group
     500 Commercial Street, Ste. 4R
     Boston, MA 02109
     (617) 523-4552
     jeb@cohen-law-group.com




15
                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Date: October 15, 2018                                /s/ Jeb S. Penka
                                                      Jeb S. Penka, Esq.




                                                 16
